DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 24 June 2022.  Claims 1-9 are pending. Claims 1, 2-3, and 7-8 are currently amended, and claim 9 is new.
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s amendments with respect to the claim interpretation under 35 USC 112(f) as set forth in the Office Action of 01 April 2022 have been fully considered are persuasive.  As such the claim interpretation under USC 112(f) is withdrawn. 
Applicant’s amendments, with respect to the rejection under 35 USC 112(b) as set forth in the Office Action of 01 April 2022 have been fully considered and are persuasive. As such, the rejection as previously presented has been withdrawn. 
Applicant’s arguments with respect to claims 1-3 and 8 as being unpatentable under 35 USC 102 as anticipated by Shin, claims 2 and 5 under USC 103 as being unpatentable over Shin in view of Touge, claims 4 and 6 under USC 103 as being unpatnentable over Shin in view of Shin, and claim 7 under USC 103 as being unpatnentable over shin in view of Aoki are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments/arguments with respect to the rejection of claims 1-8 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered and are not persuasive. 
Applicant firstly argue that under the USPTO's Prong 1 of Step 2A, independent claims 1 and 8 are clearly not directed to the abstract concept of mental processes. On pages 7 and 8 of the Office Action, the Examiner identifies only one feature in claims 1 and 8 "identify a hydrogen station present within a drivable range that is a range from a present location to the drivable distance" in claim 1, for example. The Examiner ignores all of the other features in claims 1 and 8, and does not consider claims 1 and 8 as a whole as to whether the claims are directed to the abstract idea of a mental process. In addition, claims 1 and 8 cannot be practically performed in the human mind, and thus do not recite a mental process consistent with MPEP§2106.04(a)(2)(III)(A). In order to "identify" in claims 1 and 8, the drivable range and the parameters of the present location and the drivable distance must be known. It is asserted that identifying the drivable distance (over which the fuel cell vehicle is able to drive without being replenished with the hydrogen gas) in order to determine the drivable range and thus identify a hydrogen station cannot be reasonably performed in the human mind.
Examiner has considered the arguments to the independent claims but does not believe that the rejection under 35 USC 101 has been overcome. 
That is, in regards the arguments presented above regarding whether the claims are directed to the abstract idea of a mental process (step 2A prong1), the examiner asserts that the claim recite a mental process. For example, in the 101 analysis, the step of identifying a hydrogen station present within a drivable range that is a range from the present location to the drivable distance. That is, other than reciting “the simulation environment” nothing in the claim element precludes the step from practically being performed in the mind recite a mental step. For example, but for the “the processor” language, the claim limitations encompass a person looking at drivable range and drivable distance data to hydrogen stations and could identify a hydrogen station present based on the data. The mere nominal recitation of the “processor” does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
Secondly, applicant argue that even if the claims are determined to be directed to one of the Guidance's groupings, which they are not, under Prong 2 of the USPTO's Step 2A, the Guidance indicates that the analysis should determine whether "the claim as a whole integrates the recited judicial exception into a practical application of that exception." 
As a result of independent claims 1 and 8, because the route can be changed and the pre-processing performance requirement is transmitted (and which has been further defined by the amendments to claims 1 and 8), it is possible to increase the possibility that at least part of the pre-processing is completed until the fuel cell vehicle reaches the hydrogen station. Hence, it is possible to reduce the time necessary until the charging of the hydrogen gas is started in the hydrogen station (see Applicant's paragraph [0047]). Therefore, claims 1 and 8 as a whole integrate the alleged recited judicial exception into a practical application of that exception.
Examiner has considered the arguments in regards (step 2A prong2) and does not believe that the additional limitations integrate the abstract idea into a practical application that the claim recite a mental process.
The additional limitations of a navigation device and a CPU components (processor), the examiner submits that said limitations are recited at a high-level of generality (i.e., as a generic computer component performing generic functions) such that they amount no more than mere instructions to automate the exception using generic computer components. The “acquire a drivable distance…” steps and “transmit… a performance requirement…” steps are recited at a high-level of generality (i.e., as a generic data gathering/transmission means) such that they amount to mere solution activities to apply the recited abstract idea(s) in the field of navigation. The “set a target route…” steps is/are merely linking the recited abstract idea(s) in the field of navigation for creating routes. Further, the recited limitation “wherein the specific hydrogen station has a pre-cooling device that includes refrigerator and a brine circuit, and the pre-processing includes the refrigerator and the brine circuit is/are recited at a high level of generality to further describe the hydrogen station and equipment/apparatus included in the hydrogen station and amount to mere solution activity.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
Furthermore, the claims as presented are directed to an abstract idea without significantly more. As such, the rejection of claims 1-9 under USC 101 is maintained herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1
Claims 1-7 are directed to a navigation device (i.e., a machine). Claim 8 is directed to a route guidance method (i.e., a process). 
Therefore, claims 1-8 are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claims 1 and 8 includes the recitations “identify a hydrogen station present within a drivable range…” steps. These “identify…” steps recite an abstract idea. 
The examiner submits that the foregoing “identify…” step limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, the “identify…” step in the context of this claim encompasses a user mentally performing calculations to achieve the functions of finding a fuel station such as a hydrogen station for navigation. 
Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are “navigation device” and components that are configured from a CPU, “acquire a drivable distance…” steps; “set a target route…” steps; and “transmit… a performance requirement…” steps.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of a navigation device and a CPU components (processor), the examiner submits that said limitations are recited at a high-level of generality (i.e., as a generic computer component performing generic functions) such that they amount no more than mere instructions to automate the exception using generic computer components. The “acquire a drivable distance…” steps and “transmit… a performance requirement…” steps are recited at a high-level of generality (i.e., as a generic data gathering/transmission means) such that they amount to mere solution activities to apply the recited abstract idea(s) in the field of navigation. The “set a target route…” steps is merely linking the recited abstract idea(s) in the field of navigation for creating routes. Further, the recited limitation “wherein the specific hydrogen station has a pre-cooling device that includes refrigerator and a brine circuit, and the pre-processing includes the refrigerator and the brine circuit is/are recited at a high level of generality to further describe the hydrogen station and equipment/apparatus included in the hydrogen station and amount to mere solution activity.  
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, the independent claims 1 and 8 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of a navigation device and a CPU components, the examiner submits that said limitations are recited at a high-level of generality (i.e., as a generic computer component performing generic functions) such that they amount no more than mere instructions to automate the exception using generic computer components. The “acquire a drivable distance…” steps and “transmit… a performance requirement…” steps are recited at a high-level of generality (i.e., as a generic data gathering/transmission means) such that they amount to mere solution activities to apply the recited abstract idea(s) in the field of navigation. The “set a target route…” steps is merely linking the recited abstract idea(s) in the field of navigation for creating routes.
As explained, the additional elements are recited at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved.  See, e.g., MPEP §2106.05; Alice Corp. v. CLS Bank, 573 U.S., 208, 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention”).  Additionally, the transmission of data such as route data and receiving input data for route calculation, is not only an abstract idea, but further constitutes insignificant extra-solution activity (see MPEP for example: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network)). See, e.g. MPEP 2106.05; In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability). Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information for collection, analysis and display constitute insignificant extra-solution activity). Hence, the claim(s) is/are not patent eligible.

Dependent claims 
Step 1: claims 2-7 and 9 are dependent of claim 1 which is a device, thus the claims are to a Machine (Step 1: yes).
Step 2A Prong One: claims 2-7 and 9 recite the limitations of “transmits…” steps in (claims 2); “acquire…” step,  “displaying…and receiving an operation of selecting…” step in (claims 3); “notifies…” step in (claim 7). These claims further limit the recited abstract idea,  and they are also directed to a mental process type of abstract idea. 
Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not include any additional elements that integrate the abstract idea into a practical application. The steps from 2A prong one further limit the abstract idea and/or are recited at a high-level of generality (i.e., as a generic means) such that they amount to amounts to mere solution activities or instruction to apply the recited abstract idea(s) in the field of navigation.
Step 2B: The claims 2-7 and 9 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
As such, claims 1-9 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (WO2020184826, Shin hereafter) in view of Yoshida et al (US20160281928, Yoshida, hereafter).

RE claim 1 
 	Shin discloses a navigation device and method that is mounted on a fuel cell vehicle including a fuel cell which uses hydrogen gas as a fuel gas and is used and that performs route guidance for the fuel cell vehicle (Navigation 120 installed in hydrogen fuel cell vehicle and provide driving route to a driver, see ¶42-44), the navigation device comprising: 
a processor that is configured to:
acquire a drivable distance over which the fuel cell vehicle is able to drive without being replenished with the hydrogen gas (drivable distance is acquired when a destination is provided based on remaining hydrogen stored in vehicle; see at least ¶15, 41-42); 
identify a hydrogen station present within a drivable range that is a range from a present location to the drivable distance {when routing to a destination is impossible (that means the hydrogen fuel drivable range will be exceeded) a station in short distance (that means within the drivable range) is located; see at least ¶41-42, 46, 58, and 93-95}; 
set a target route that is a route from the present location to a destination and to change, when a distance of a first route which is the target route set according to a predetermined condition is longer than the drivable distance, the target route to a second route which passes through a specific hydrogen station serving as the identified hydrogen station and that is different from the first route {the station is located on the route (per ¶5), that means when driver confirms destination and when the route exceeds drivable distance (per ¶53 and ¶84-85), a hydrogen station that is close within range is added to the route (that corresponds to the second route) so the driver can reach destination; also see ¶51-58, 92-95 and (129+152}; and 
transmit, to the specific hydrogen station, through a wireless communicator mounted on the fuel cell vehicle, a performance requirement of pre-processing for charging the hydrogen gas into a hydrogen gas storage included in the fuel cell vehicle {communication unit 230 exchange information with a driver of a fuel cell vehicle (¶87 and 90)… driver use communication 230 to send request to hydrogen charging station that includes pre-processing for charging (scheduled visit time + vehicle current location + remaining amount for rechargeable hydrogen tank+ required amount of change + vehicle route are sent to the station, that is the pre-processing requirement for charging) per ¶92-95}.  
However, Shin do not specifically disclose wherein the specific hydrogen station has a pre-cooling device that includes a refrigerator and a brine circuit, and the pre-processing includes operating the refrigerator and the brine circuit.
Yoshida teaches wherein the specific hydrogen station has a pre-cooling device that includes a refrigerator and a brine circuit (see at least ¶0010 …hydrogen station includes a compressor facility 1 having a compressor unit for receiving hydrogen gas, a hydrogen reserve pressure facility 2 having a pressure reservoir unit for reserving and pressing hydrogen sent from the compressor facility 1, an expansion valve 3 and a hydrogen gas precooler 4 disposed in a path for filling s fuel tank 6 of a hydrogen vehicle with the hydrogen gas from the hydrogen reserve pressure facility 2, and a precooling system 5 for cooling the hydrogen gas by way of the precooler 4, and further the precooling system 5 comprises a refrigerating machine facility 7 having a compressor, a condenser, an expansion valve, an evaporator, and an accumulator and others, and a brine circuit 8 having a brine tank…), and the pre-processing includes operating the refrigerator and the brine circuit (see at least ¶0010, ¶0013, and ¶0017-0020). 
Accordingly, from the teaching of Yoshida, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Shin to include Yoshida’s teachings wherein the specific hydrogen station has a pre-cooling device that includes a refrigerator and a brine circuit, and the pre-processing includes operating the refrigerator and the brine circuit in order to increase safe filling of fuel cell vehicles by solving problems of temperature limits (see Yoshida ¶0006-0007). 

RE claim 2: 
Shin disclose the navigation device according to claim 1.
Shin further discloses wherein the processor is configured to transmit, when transmitting the performance requirement of the pre-processing to the specific hydrogen station, information on a required charged amount of the hydrogen gas {driver use communication 230 to send request to hydrogen charging station that includes pre-processing for charging (scheduled visit time + vehicle current location + remaining amount for rechargeable hydrogen tank+ required amount of change + vehicle route are sent to the station, that is the pre-processing for charging) per ¶92-95}.

RE claim 3:
Shin disclose the navigation device according to claim 1.
Shin further discloses wherein the processor is further configured to: acquire, when a plurality of the specific hydrogen stations are identified within the drivable range, charging status relative information related to a status of charging of the hydrogen gas from each of the specific hydrogen stations through the wireless communicator {charging information is acquired from a database 210 and communicated to interface 150, and the information includes charging time and suitable hydrogen station, station usage information and availability which are charging status (¶46 and 87-90)…appropriate charging stations data including location in the vicinity of the vehicle are acquired/provided (¶48), also see ¶97}; and 
display the charging status relative information on a display so as to associate the charging status relative 38information with each of the specific hydrogen stations, and to receive an operation of selecting, among the specific hydrogen stations, the hydrogen station for charging the hydrogen gas {hydrogen info are provided on interface (per¶46-47)…based on the station usage and availability information received from database 210, a driver requests a reservation (that is the selecting), then received a confirmation message (per ¶97-98)}. 
With respect to claim 8, it is a route guidance method claim that recite substantially the same limitations as the respective navigation device claim 1. As such, claim 8 is rejected for substantially the same reasons given for the respective navigation device claims 1 and is incorporated herein (see claim 1 above for rationale of obviousness, motivation, and reason to combine).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shin embodiment 1 (charging scenario, scenario 1 hereafter) in view of Yoshida further in view of in view of Shin scenario 2 (replacement scenario, scenario 2 hereafter). 
 
RE claim 4:
Shin as modified by Yoshida discloses the navigation device according to claim 3.
Shin scenario 1 further disclose wherein the charging status relative information includes charging convenience information that indicates convenience of the charging of the hydrogen gas {the station usage and reservation availability information received from database 210 (per ¶97-98) corresponds to charging convenience information). Shin further recognize a waiting time is required when performing hydrogen charging (see ¶6).
Shin scenario 1 as modified by Yoshida does not explicitly disclose “includes at least one of information on an expected waiting time and information on an amount of the hydrogen gas which is able to be charged”.
Shin scenario 2 teaches including at least one of information on an expected waiting time and information on an amount of the hydrogen gas which is able to be charged {¶88-90: communicate information to driver on an amount of hydrogen fuel stored from a database in real-time}.
Accordingly, from the teaching of Shin scenario 2, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Shin scenario 1 as modified by Yoshida to include the technique of communicating information on an amount of hydrogen fuel to a user  as taught by Shin scenario 2, in order to enhance user experience so a driver can refill numerous reachable fuel storage, which enable longer travels.

RE claim 6: 
Shin as modified by Yoshida discloses the navigation device according to claim 4.
Shin scenario 1 as modified by Yoshida does not explicitly disclose wherein the information on the amount of the hydrogen gas that is able to be charged includes information indicating at least one of a current amount stored which is a current amount of the hydrogen gas stored in the specific hydrogen station and an amount of the hydrogen gas obtained by subtracting, from the current amount stored, a reservation estimation charged amount serving as an amount of the hydrogen gas estimated to be charged by the reservations which have already been made.
However, Shin scenario 2 further teaches wherein the information on the amount of the hydrogen gas that is able to be charged includes information indicating at least one of a current amount stored which is a current amount of the hydrogen gas stored in the specific hydrogen station and an amount of the hydrogen gas obtained by subtracting, from the current amount stored, a reservation estimation charged amount serving as an amount of the hydrogen gas estimated to be charged by the reservations which have already been made{ real-time inventory status of the replaceable hydrogen tank at the hydrogen filling station corresponds to at least a stored amount at the hydrogen station are communicated, see ¶89-92}.
Accordingly, from the teaching of Shin scenario 2, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Shin scenario 1 as modified by Yoshida to include the technique of communicating information on an amount of hydrogen fuel to a user  as taught by Shin scenario 2, in order to enhance user experience so a driver can refill numerous reachable fuel storage, which enable longer travels.
  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shin scenario 1 in view of Yoshida in view of Shin scenario 2, and further in view of Touge (US 20130339072, Touge hereafter). 

RE claim 5:
Shin as modified by Yoshida and Shin scenario 2 discloses the navigation device according to claim 4. 
Shin further recognize a waiting time is required when performing hydrogen charging (see ¶6).
Shin as modified by Yoshida and Shin scenario 2 does not explicitly disclose wherein the information on the expected waiting time includes at least one of a number of reservations that have already been made and business hours of the specific hydrogen station. 
Touge teaches wherein the information on the expected waiting time includes at least one of a number of reservations that have already been made and business hours of the specific hydrogen station {waiting time is displayed in vehicle screen as shown in fig. 3, to show receive info such as vacant, long waiting line, or reserved that corresponds to the number of reservations that have already been made, see ¶0030}.
Accordingly, from the teaching of Touge, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Shin as modified by Yoshida and Shin scenario 2 to include the technique of including waiting time shat shows the number of reservations as taught by Touge, in order to improve efficiency operations so the vehicle does not run out of energy. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shin scenario 1 in view of Yoshida in view of Shin scenario 2, and further in view of Aoki (US 201303390722, Aoki hereafter). 
 
 RE claim 7: 
As best understood, Shin as modified by Yoshida and Shin scenario 2 discloses the navigation device according to claim 4.
Shin further disclose wherein the processor is configured to notify, when transmitting the performance requirement of the pre-processing to the specific hydrogen station, a scheduled arrival time at which the fuel cell vehicle reaches the specific hydrogen station communication 230 to send request to hydrogen charging station that includes pre-processing for charging {scheduled visit time + vehicle current location + remaining amount for rechargeable hydrogen tank+ required amount of change + vehicle route are sent to the station, that is the pre-processing for charging per ¶92-95}, and the information on the amount of the hydrogen gas that is able to be charged includes information indicating an amount of the hydrogen gas obtained, from the current amount stored which is the current amount of the hydrogen gas stored in the specific hydrogen station, the amount of the hydrogen gas estimated to be charged by the 39reservations which have already been made  and an amount of the hydrogen gas estimated to be charged without any reservation until the scheduled arrival time (¶96-98: an amount of stored is confirmed by station).  
Shin as modified by Yoshida and Shin scenario 2 does not explicitly disclose subtracting.
Aoki further teaches subtracting (see fig. 3 and ¶0175: subtracting…from a total).
Accordingly, from the teaching of Aoki, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Shin as modified by Yoshida and Shin Scenario 2 to include the technique of subtracting from a total as taught by Aoki, in order to improve efficiency operations for sharing supplies so the vehicles does not run out of energy. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Yoshida, and further in view of Liu Ruimini (CN108916643A, Liu hereafter).
NOTE: see attached machine translation of CN108916643 for mapping of the claim limitations.  
RE claim 9: 
As best understood, Shin as modified by Yoshida discloses the navigation device according to claim 1.
However, Shin as modified by Yoshida do not specifically disclose wherein the hydrogen is stored in a state of liquid hydrogen in the specific hydrogen station, the specific hydrogen station includes a storage chamber of the liquid hydrogen and a vaporizer, and the pre-processing further includes vaporizing the liquid hydrogen by the vaporizer.
Liu teaches wherein the hydrogen is stored in a state of liquid hydrogen in the specific hydrogen station {(see at least page 2, …a liquid hydrogen storage hydrogen refueling station of the present invention, 1 is a liquid hydrogen container….), (…the low-pressure liquid hydrogen filling function is realized by a liquid hydrogen container and a low-pressure liquid hydrogen filling machine. The liquid hydrogen container contains the pressure required to achieve low pressure liquid hydrogen charging from the booster unit. The low-pressure liquid hydrogen filling machine is a special equipment for charging hydrogen storage bottles (tanks) with low-pressure liquid hydrogen and with metering devices.)}, the specific hydrogen station includes a storage chamber of the liquid hydrogen and a vaporizer (see at least page 2, …a liquid hydrogen storage hydrogen refueling station of the present invention. 1 is a liquid hydrogen container, 2 is a liquid hydrogen pump, 3 is a vaporizer…), and the pre-processing further includes vaporizing the liquid hydrogen by the vaporizer (see at least page 2, …the liquid hydrogen is vaporized into hydrogen while the refrigerant temperature is lowered. The hydrogen at the outlet of the vaporizer is in a high pressure and low temperature state, and enters the hydrogen filling machine….). 
Accordingly, from the teaching of Touge, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Shin as modified by Yoshida to include Liu teachings of wherein the hydrogen is stored in a state of liquid hydrogen in the specific hydrogen station, the specific hydrogen station includes a storage chamber of the liquid hydrogen and a vaporizer, and the pre-processing further includes vaporizing the liquid hydrogen by the vaporizer. This would be done to provide an efficient way of storing hydrogen and improve preparation and filling of high-pressure hydrogen (see Liu page 1).

Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in the office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.K./Examiner, Art Unit 3667          
     
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667